Exhibit 10.90

 

BEARINGPOINT, INC.

 

STOCK OPTION AGREEMENT

 

BearingPoint, Inc., a Delaware corporation (the “Company”), hereby grants to
Harry L. You (the “Optionee”), pursuant to the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Option
Date”), a non-statutory Common Stock option to purchase from the Company the
number of shares of its common stock, $0.01 par value (“Common Stock”), set
forth in the Award Notice (the “Option”), at the price per share set forth in
the Award Notice, upon and subject to the terms and conditions set forth below
and in the Award Notice.

 

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless the Optionee accepts this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.

 

2. Time and Manner of Exercise of Option.

 

2.1. Maximum Term of Option. In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

 

2.2. Exercise of Option. (a) The Option shall become exercisable in accordance
with the exercise schedule set forth in the Award Notice (the “Exercise
Schedule”).

 

(b) If the Optionee’s employment with the Company terminates by reason of
Disability, the Option shall be exercisable in full and may thereafter be
exercised by the Optionee or the Optionee’s Legal Representative until and
including the Expiration Date.

 

(c) If the Optionee’s employment with the Company terminates by reason of
Retirement, the Option shall continue to vest in accordance with the vesting
schedule set forth in the Award Notice and may thereafter be exercised by the
Optionee or the Optionee’s Legal Representative until and including the earlier
to occur of (i) the date which is one year after the Optionee’s date of death,
provided the Optionee dies following termination of active employment by reason
of Retirement, and (ii) the Expiration Date.

 

(d) If the Optionee’s employment with the Company terminates by reason of death,
the Option shall be exercisable in full and may thereafter be exercised by the
Optionee’s Legal Representative or Permitted Transferees, as the case may be,
until and including the Expiration Date.

 

(e) If the Optionee’s employment with the Company terminates for any reason
other than Disability, Retirement or death, the Option shall be exercisable only
to the extent it is exercisable on the effective date of the Optionee’s
termination of employment and may thereafter be exercised by the Optionee or the
Optionee’s Legal Representative until and including the earlier to occur of
(i) the date which is three months after the effective date of the Optionee’s
termination of employment and (ii) the Expiration Date , provided, however, that
on



--------------------------------------------------------------------------------

the termination of the Optionee’s employment by the Company without Cause or by
the Optionee for Good Reason, the next portion of the Option that is scheduled
to vest shall vest on the date of the Executive’s termination.

 

(f) If the Optionee dies during the period set forth in Section 2.2(b) following
termination of employment by reason of Disability, or if the Optionee dies
during the period set forth in Section 2.2(e) following termination of
employment for any reason other than Disability or Retirement, the Option shall
be exercisable only to the extent it is exercisable on the date of death and may
thereafter be exercised by the Optionee’s Legal Representative or Permitted
Transferees, as the case may be, until and including the earlier to occur of
(i) the date which is one year after the date of death and (ii) the Expiration
Date.

 

(g) Notwithstanding Sections 2.1 and 2.4 and the exercise periods set forth in
the Award Notice and in subsections (b), (c), (d), (e) and (f) of this
Section 2.2, in the event the Company is involved in a business combination,
including a business combination which is intended to be treated as a pooling of
interests for financial accounting purposes (a “Pooling Transaction”), in
connection with which the Optionee receives a substitute option to purchase
securities of any entity, including an entity directly or indirectly acquiring
the Company:

 

(1) if the acquisition of the substitute option by the Optionee may be treated
as a purchase for purposes of Section 16(b) of the Exchange Act and the
Optionee’s employment with the Company is terminated for any reason during the
nine-month period beginning three months prior to the consummation of such
business combination, then the Option (or option in substitution thereof) shall
be exercisable to the extent set forth in the Award Notice and above in this
Section 2.2 until and including the latest to occur of (i) the date determined
pursuant to the then applicable subsection (b), (c), (d), (e) or (f) of this
Section 2.2, (ii) the date which is seven months after the consummation of such
business combination and (iii) the Expiration Date; or

 

(2) if the Optionee is restricted from disposing of a security (or security
underlying a security) issued in connection with the Pooling Transaction and the
purpose of such restriction is to ensure that the Pooling Transaction is
accounted for as a pooling of interests (the “Pooling Restriction”) and the
Optionee’s employment with the Company is terminated for any reason during the
nine-month period beginning three months prior to the consummation of such
business combination, then the Option (or option in substitution thereof) shall
be exercisable to the extent set forth in the Award Notice and above in this
Section 2.2 until and including the latest to occur of (i) the date determined
pursuant to the then applicable subsection (b), (c), (d), (e) or (f) of this
Section 2.2, (ii) the date which is one month after the date of expiration of
the Pooling Restriction and (iii) the Expiration Date.

 

(h) Change in Control

 

(1) In the event of a Change in Control in connection with which the holders of
Common Stock receive shares of common stock that are registered under Section 12
of the Exchange Act, this Option shall immediately become exercisable in full
and there shall be substituted for each share of Common Stock available under
this Option, the

 

2



--------------------------------------------------------------------------------

number and class of shares into which each outstanding share of Common Stock
shall be converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share shall be appropriately adjusted by
the Compensation Committee of the Board (the “Committee”) whose determination
shall be final, binding and conclusive, such adjustments to be made without an
increase in the aggregate purchase price or base price.

 

(2) In the event of any Change in Control other than a Change in Control in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, the Option shall
immediately become exercisable in full and shall be surrendered to the Company
by the Optionee, the Option shall immediately be cancelled by the Company, and
the Optionee shall receive, within 10 days of the occurrence of a Change in
Control, a cash payment from the Company in an amount equal to the number of
shares of Common Stock then subject to the Option, multiplied by the excess, if
any, of the greater of (A) the highest per share price offered to Common
Stockholders of the Company in the transaction whereby the Change in Control
took place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the purchase price per share of
Common Stock subject to the Option. The Company shall cooperate with the
Optionee to assure that any cash payment in accordance with the foregoing is
made in compliance with Section 16 of the Exchange Act and the rules and
regulations thereunder.

 

(3) “Change in Control” shall mean:

 

(A) a sale or transfer of all or substantially all of the assets of the Company
on a consolidated basis in any transaction or series of related transactions;

 

(B) any merger, consolidation or reorganization to which the Company is a party,
except for a merger, consolidation or reorganization in which the Company is the
surviving corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding equity (on a fully
diluted basis) immediately prior to the merger, consolidation or reorganization
will own in the aggregate immediately following the merger, consolidation or
reorganization the Company’s outstanding equity (on a fully diluted basis)
either (i) having the ordinary voting power to elect a majority of the members
of the Company’s board of directors to be elected by the holders of Common Stock
and any other class which votes together with the Common Stock as a single class
or (ii) representing at least 50% of the equity value of the Company as
reasonably determined by the Board;

 

(C) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
holders of the Company’s equity, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by any

 

3



--------------------------------------------------------------------------------

individual, entity or group (a “Person”) other than the Board, including any
“person” within the meaning of Section 13(d) of the Exchange Act , for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
be deemed to have been a member of the Incumbent Board; or

 

(D) any Person acquires beneficial ownership of 30% or more of the outstanding
equity of the Company generally entitled to vote on the election of directors.

 

2.3. Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised by the Optionee (a) by giving written notice to the
Company specifying the number of whole shares of Common Stock to be purchased
and by accompanying such notice with payment therefore in full (or by arranging
for such payment to the Company’s satisfaction) either (i) in cash, (ii) by
delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of Mature Shares having an aggregate Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable pursuant to the Option by reason of such exercise, (iii) in cash
by a broker-dealer acceptable to the Company to whom the Optionee has submitted
an irrevocable notice of exercise or (iv) by a combination of (i) and (ii), and
(b) by executing such documents as the Company may reasonably request. The
Company shall have sole discretion to disapprove of an election pursuant to any
of clauses (ii) - (iv). Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the Optionee. No certificate representing a
share of Common Stock shall be delivered until the full purchase price therefore
and any withholding taxes thereon, as described in Section 3.3, have been paid.

 

2.4. Termination of Option. (a) Subject to Section 2.2(g), in no event may the
Option be exercised after it terminates as set forth in this Section 2.4. The
Option shall terminate, to the extent not earlier terminated pursuant to
Sections 2.2 or 2.5 or exercised pursuant to Section 2.3, on the Expiration
Date.

 

(b) In the event that rights to purchase all or a portion of the shares of
Common Stock subject to the Option expire or are exercised, cancelled or
forfeited, the Optionee shall, upon the Company’s request, promptly return this
Agreement to the Company for full or partial cancellation, as the case may be;
provided, however, that such cancellation shall be effective regardless of
whether the Optionee returns this Agreement. If the Optionee continues to have
rights to purchase shares of Common Stock hereunder, the Company shall, within
10 days of the Optionee’s delivery of this Agreement to the Company, either
(i) mark this Agreement to indicate the extent to which the Option has expired
or been exercised, cancelled or forfeited or (ii) issue to the Optionee a
substitute option agreement applicable to such rights, which agreement shall
otherwise be substantially similar to this Agreement in form and substance.

 

2.5. Termination of Option and Forfeiture of Option Gain. (a) If the Optionee:

 

  (1)

breaches any covenant concerning confidentiality or intellectual property or
concerning noncompetition or nonsolicitation of clients,

 

4



--------------------------------------------------------------------------------

 

prospective clients or personnel of the Company and its affiliates to which the
Optionee is or may become a party in the future; or

 

  (2) is terminated for “Cause,” as defined in Section 4.3;

 

then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 2.5(a) or otherwise and any other
provable damages, the Option shall terminate automatically (if not previously
terminated) on the date the Optionee commits such breach or is terminated for
“Cause” and the Optionee shall pay the Company, within five business days of
receipt by the Optionee of a written demand therefore, an amount in cash
determined by multiplying the number of shares of Common Stock purchased
pursuant to each exercise of the Option occurring within three months prior to
the date the Optionee commits such breach or is terminated for “Cause” (without
reduction for any shares of Common Stock delivered by the Optionee or withheld
by the Company pursuant to Section 2.3 or Section 3.3) by the difference between
(i) the Fair Market Value of a share of Common Stock on the date of such
exercise and (ii) the purchase price per share of Common Stock set forth in the
Award Notice.

 

(b) The Optionee may be released from the Optionee’s obligations under
Section 2.5(a) only if and to the extent the Committee determines in its sole
discretion that such a release is in the best interests of the Company.

 

(c) The Optionee agrees that by executing the Award Notice the Optionee
authorizes the Company and its Subsidiaries to deduct any amount or amounts owed
by the Optionee pursuant to Section 2.5(a) from any amounts payable by the
Company or any Subsidiary to the Optionee, including, without limitation, any
amount payable to the Optionee as salary, wages, vacation pay or bonus. This
right of setoff shall not be an exclusive remedy and the Company’s or a
Subsidiary’s election not to exercise this right of setoff with respect to any
amount payable to the Optionee shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Optionee or any other
remedy.

 

3. Additional Terms and Conditions of Option.

 

3.1. Nontransferability of Option. The Option may not be transferred by the
Optionee other than by will or the laws of descent and distribution or pursuant
to beneficiary designation procedures approved by the Company. Except to the
extent permitted by the foregoing sentence, during the Optionee’s lifetime the
Option is exercisable only by the Optionee or the Optionee’s Legal
Representative. Except to the extent permitted by the second preceding sentence,
the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights hereunder shall immediately become null
and void.

 

3.2. Investment Representation. The Optionee hereby represents and covenants
that (a) any shares of Common Stock purchased upon exercise of the Option will
be purchased for investment and not with a view to the distribution thereof
within the meaning of the Securities Act unless such purchase has been
registered under the Securities Act and any

 

5



--------------------------------------------------------------------------------

applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, the Optionee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

 

3.3. Withholding Taxes. (a) As a condition precedent to the delivery of Common
Stock upon exercise of the Option, the Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the shares,
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option. If the Optionee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to the Optionee.

 

(b) The Optionee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of Mature Shares having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered to the Optionee upon exercise of the Option having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (4) a cash payment by a broker-dealer acceptable to the
Company to whom the Optionee has submitted an irrevocable notice of exercise or
(5) any combination of (1), (2) and (3). The Company shall have sole discretion
to disapprove of an election pursuant to any of clauses (2) - (5). Shares of
Common Stock to be delivered or withheld may not have a Fair Market Value in
excess of the minimum amount of the Required Tax Payments. Any fraction of a
share of Common Stock which would be required to satisfy any such obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Optionee. No certificate representing a share of Common Stock shall be delivered
until the Required Tax Payments have been satisfied in full.

 

3.4. Tax Reporting and Payment Liability. The Company will assess its Required
Tax Payments’ withholding and reporting requirements, in connection with the
Option, including the grant, vesting or exercise of the Option or sale of shares
acquired pursuant to such exercise. These requirements may change from time to
time as laws or interpretations change. Regardless of the Company’s actions with
respect to Required Tax Payments, the Optionee hereby acknowledges and agrees
that the ultimate liability for any and all Required Tax Payments is and remains
his or her responsibility and liability and that the Company (i) makes no
representations nor undertakings regarding treatment of any Required Tax
Payments in

 

6



--------------------------------------------------------------------------------

connection with any aspect of the Option grant, including the grant, vesting or
exercise of the Option and the subsequent sale of shares acquired pursuant to
such exercise; and (ii) does not commit to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability
regarding Required Tax Payments.

 

3.5. Adjustment. In the event of any Common Stock split, reverse Common Stock
split, Common Stock dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off or other
similar change in capitalization or event, or any distribution to holders of
Common Stock other than a regular cash dividend, the number and class of
securities subject to the Option and the purchase price per security shall be
appropriately adjusted by the Committee without an increase in the aggregate
purchase price. If any adjustment would result in a fractional security being
subject to the Option, the Company shall pay the Optionee, in connection with
the first exercise of the Option occurring after such adjustment, an amount in
cash determined by multiplying (i) the fraction of such security (rounded to the
nearest hundredth) by (ii) the excess, if any, of (A) the Fair Market Value on
the exercise date over (B) the exercise price of the Option. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.

 

3.6. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or delivery of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be delivered, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

 

3.7. Delivery of Certificates. Upon the exercise of the Option, in whole or in
part, the Company shall deliver or cause to be delivered, subject to the
conditions of this Article 3, one or more certificates representing the number
of shares purchased against full payment therefore. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 3.3. Alternatively, in the
Company’s sole discretion, the Company may transfer title or ownership of shares
acquired upon exercise of the Option under the Company’s procedures through its
transfer agent.

 

3.8. Option Confers No Rights as Common Stockholder. The Optionee shall not be
entitled to any privileges of ownership with respect to shares of Common Stock
subject to the Option until purchased and title or ownership of shares has been
transferred to the Optionee under the Company’s procedures through its transfer
agent. The Optionee shall not be considered a Common Stockholder of the Company
with respect to any such shares not so purchased.

 

3.9. Acknowledgement and Waiver. By executing the Award Notice and accepting the
grant of the Option evidenced by the Award Notice and this Agreement, the
Optionee acknowledges that: (i) the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of

 

7



--------------------------------------------------------------------------------

Options even if Options have been granted repeatedly in the past; (ii) all
decisions with respect to any such future grants will be at the sole discretion
of the Company; (iii) the Optionee’s receipt of the Option shall not create a
right to further employment with the Company and shall not interfere with the
ability of the Company to terminate the Optionee’s employment relationship at
any time with or without cause; (iv) the Option is not part of normal or
expected compensation or salary for any purposes, including but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (v) the future value of the underlying shares is unknown and
cannot be predicted with certainty; (vi) if the Optionee exercises his or her
Option and obtains shares, the value of those shares acquired upon exercise may
increase or decrease in value, even below the option price; (vii) if the
underlying shares do not increase in value, the Option will have no value; and
(x) no claim or entitlement to compensation or damages arises from termination
of the Options or diminution in value of the Option or shares of Common Stock
purchased through exercise of the Option and the Optionee irrevocably releases
the Company and its Affiliates from any such claim that may arise.

 

3.10. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding this Agreement shall be final, binding and
conclusive.

 

3.11. Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of the Option reserve and keep available, either in
its treasury or out of its authorized but unissued shares of Common Stock, the
full number of shares of Common Stock subject to the Option from time to time.

 

4. Miscellaneous Provisions.

 

4.1. Employment Letter. In the event of a conflict between the provisions of
this Agreement and the provisions of the employment letter entered into by the
Optionee and the Company on March 17, 2005 (the “Employment Letter”), the
Employment Letter shall control.

 

4.2. Designation as Non-Statutory Common Stock Option. The Option is hereby
designated as not constituting an Incentive Common Stock Option. This Agreement
shall be interpreted and treated consistently with such designation.

 

4.3. Meaning of Certain Terms. (a) As used herein, employment by the Company
shall include employment by a subsidiary of the Company.

 

(b) As used herein, the following terms shall have the meanings set forth below:

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean the occurrence, failure to cause the occurrence or failure to
cure after the occurrence (when a cure is permitted), as the case may be, of any
of the following circumstances after the Optionee’s receipt of written
notification from the General Counsel which includes a detailed description of
the claimed circumstance: (i) the Optionee’s embezzlement, misappropriation of
corporate funds, or the Optionee’s

 

8



--------------------------------------------------------------------------------

material acts of dishonesty; (ii) the Optionee’s commission or conviction of any
felony or of any misdemeanor involving moral turpitude, or entry of a plea of
guilty or nolo contendre to any felony or misdemeanor involving moral turpitude;
(iii) the Optionee’s engagement, without a reasonable belief that his action was
in the best interests of the Company, in any activity that could harm the
business or reputation of the Company in a material manner; (iv) the Optionee’s
willful failure to adhere to the Company’s material corporate codes, policies or
procedures that have been communicated to him; (v) the Optionee’s material
breach of any provision of the Managing Director Agreement or the Employment
Letter, as defined in Section 4.1; or (vi) the Optionee’s violation of any
statutory or common law duty or obligation to the Company, including, without
limitation, the duty of loyalty, provided, however, that in the case of
subsections (iii), (iv), (v) and (vi), the Company shall provide the Optionee
with the opportunity to cure any Cause event during the 15-day period after his
receipt of written notice describing the Cause event, provided, however, that a
Cause event shall be considered to be cured only if all adverse consequences of
the Cause event have been fully remedied.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Disability” shall mean the inability of the Optionee to perform substantially
his duties and responsibilities for a continuous period of at least six months,
as determined solely by the Committee.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean the last sale price of a share of Common Stock as
reported on the New York Stock Exchange on the date as of which such value is
being determined or, if there shall be no reported transactions on such date, on
the next preceding date for which a transaction was reported; provided, however,
that if the Common Stock is not traded on the New York Stock Exchange, Fair
Market Value may be determined by the Committee by whatever means or method as
the Committee, in the good faith exercise of its discretion, shall at such time
deem appropriate.

 

“Good Reason” shall mean the occurrence or failure to cause the occurrence, as
the case may be, without the Optionee’s express written consent, of any of the
following circumstances for more than 15 days after receipt by the General
Counsel of the Company of the Optionee’s written notification and description of
the claimed circumstance: (i) any adverse change in the Optionee’s then
positions, titles or reporting obligations, or a material diminution of the
Optionee’s duties, responsibilities or authority (including, without limitation,
a failure to elect the Optionee, or nominate the Optionee for re-election, to
the Board) or the assignment to the Optionee of duties or responsibilities that
are materially adversely inconsistent with the Optionee’s position, (ii) a
relocation of the Company’s principal executive office to any location outside
the continental United States or a relocation of the Optionee’s office away from
the Company’s principal executive office, (iii) any material breach by the
Company of any provision of the Employment Letter or the Managing Director
Agreement or Special Termination Agreement, or (iv) the failure of any successor
to the Company (whether direct or indirect and whether by merger, acquisition,
consolidation or otherwise) to

 

9



--------------------------------------------------------------------------------

assume in a writing delivered to the Optionee upon the successor becoming such,
the obligations of the Company under the Employment Letter, provided, however,
that this clause shall not apply if the transaction results in the successor
becoming legally required to fulfill the obligations of the Company under the
Employment Letter, whether by operation of law or otherwise.

 

“Legal Representative” shall include an executor, administrator, legal
representative, guardian or similar person.

 

“Managing Director Agreement” shall mean the Managing Director Agreement entered
into by the Optionee and the Company on March 17, 2005.

 

“Mature Shares” shall mean previously-acquired shares of Common Stock for which
the holder thereof has good title, free and clear of all liens and encumbrances
and which such holder either (i) has held for at least six months or (ii) has
purchased on the open market.

 

“Permitted Transferee” shall include any transferee designated as the Optionee’s
beneficiary in the event of the Optionee’s death pursuant to beneficiary
designation procedures approved by the Company.

 

“Retirement” shall mean the date as of which the Optionee’s age and service with
the Company and its affiliates equals or exceed 70 years (using whole years and
full calendar months).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

 

“Special Termination Agreement” shall mean the special termination agreement
entered into by the Optionee and the Company on March 17, 2005.

 

“Subsidiary” shall mean any subsidiary corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, as described in
Section 424(f) of the Code.

 

“Tax Date” shall mean the date the obligation to withhold or pay taxes arises in
connection with the Option.

 

4.4. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Optionee, acquire any rights hereunder in
accordance with this Agreement.

 

4.5. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, (a) with respect to any exercise
notices or administrative notices, to BearingPoint, Inc., c/o Morgan Stanley,
Stock Plan Administration, Harborside Financial Center, Plaza Three, 1st Floor,
Jersey City, NJ 07311, and (b) with respect to all other notices, to
BearingPoint, Inc., c/o General Counsel, 1676 International Drive, McLean, VA
22101, and if to the Optionee, to the last known mailing address of the Optionee

 

10



--------------------------------------------------------------------------------

contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile with confirmation of receipt, (c) by
mailing in the United States mails or (d) by express courier service. The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile transmission or
upon receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

 

4.6. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
Commonwealth of Virginia and construed in accordance therewith without giving
effect to principles of conflicts of laws.

 

11